                                                                 Case 2:20-bk-13530-BR         Doc 63 Filed 06/19/20 Entered 06/19/20 17:13:40            Desc
                                                                                                Main Document    Page 1 of 3


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                                                                  6 LLC

                                                                  7

                                                                  8
                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                  9
                                                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                 10
                                                                                                         LOS ANGELES DIVISION
                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                      In re                                              Case No. 2:20-bk-13530-BR
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                    JADELLE JEWELRY AND DIAMONDS,                        Chapter 7
                                                                 13 LLC,
                                                                                                                         DECLARATION OF ROBERT S.
                                                                 14                                                      MARTICELLO IN SUPPORT OF
                                                                                                       Debtor.           DEBTOR'S EMERGENCY MOTION
                                                                 15                                                      PURSUANT TO FEDERAL RULE OF
                                                                                                                         BANKRUPTCY PROCEDURE 8007 FOR
                                                                 16                                                      A STAY PENDING APPEAL

                                                                 17

                                                                 18

                                                                 19 I, Robert S. Marticello, declare as follows:

                                                                 20               1.   I am a partner with Smiley Wang-Ekvall, LLP (the "Firm"), bankruptcy counsel for
                                                                 21 Jadelle Jewelry and Diamonds, LLC ("Jadelle"), in the above-captioned case. I am admitted to

                                                                 22 practice before this Court. I know each of the following facts to be true of my own personal

                                                                 23 knowledge, except as otherwise stated and, if called as a witness, I could and would competently

                                                                 24 testify with respect thereto. I make this declaration in support of the Debtor's Emergency Motion

                                                                 25 Pursuant to Federal Rule of Bankruptcy Procedure 8007 for a Stay Pending Appeal (the

                                                                 26 "Motion"). All capitalized terms not expressly defined herein shall have the meanings ascribed to

                                                                 27 them in the Motion.

                                                                 28

                                                                      2822207.1                                                                          DECLARATION
                                                                 Case 2:20-bk-13530-BR            Doc 63 Filed 06/19/20 Entered 06/19/20 17:13:40                Desc
                                                                                                   Main Document    Page 2 of 3



                                                                  1               2.     On June 16, 2020, the Court entered the Order for Relief and Order to File

                                                                  2 Schedules, Statements and List(s) [Docket No. 55].

                                                                  3               3.     Attached to the concurrently-filed Index of Exhibits as Exhibit "7" is a true and

                                                                  4 correct copy of the Transcript of June 9, 2020: Status Conference re Involuntary Petition;

                                                                  5 Hearing Re: Motion of Putative Debtor's Motion to Dismiss Involuntary Petition and Request for

                                                                  6 Attorney's Fees, Costs, and Damages; and Hearing Re: Creditors' Motion for Appointment of

                                                                  7 Interim Chapter 7 Trustee that I caused my firm to obtain from Ben Hyatt Certified Deposition

                                                                  8 Reporters.
                                                                  9               4.     Attached to the concurrently-filed Index of Exhibits as Exhibit "9" is a true and
                                                                 10 correct copy of an email I received from Mr. Ronald Richards on June 11, 2020, and the

                                                                 11 attachments to that email.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12               5.     Attached to the concurrently-filed Index of Exhibits as Exhibit "12" is a true and
                               Costa Mesa, California 92626




                                                                 13 correct copy of a letter I received from Mr. Sam Leslie, the chapter 7 trustee in the above-

                                                                 14 captioned case, on June 18, 2020.

                                                                 15               I declare under penalty of perjury under the laws of the United States of America that the
                                                                 16 foregoing is true and correct.

                                                                 17

                                                                 18                                                 SMILEY WANG-EKVALL, LLP
                                                                      DATED: June 19, 2020
                                                                 19

                                                                 20                                                 By:          /s/ Robert S. Marticello
                                                                                                                          Robert S. Marticello
                                                                 21                                                       Attorneys for Debtor, Jadelle Jewelry and
                                                                 22                                                       Diamonds, LLC.

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2822207.1                                             2                                   DECLARATION
          Case 2:20-bk-13530-BR                    Doc 63 Filed 06/19/20 Entered 06/19/20 17:13:40                                     Desc
                                                    Main Document    Page 3 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Declaration of Robert S. Marticello in Support of
Debtor's Emergency Motion Pursuant to Federal Rule of Bankruptcy Procedure 8007 for Stay Pending Appeal will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
06/19/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    •   Sam S Leslie (TR) sleslie@trusteeleslie.com, sleslie@iq7technology.com;trustee@trusteeleslie.com
    •   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    •   Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    •   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    •   Neal Salisian ECF@salisianlee.com
    •   Michael Simon msimon@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/19/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal:
Hon. Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 06/19/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
